Title: To Thomas Jefferson from George Weedon, 15 January 1781
From: Weedon, George
To: Jefferson, Thomas



Dr Sir
Fredericksburg 15 Jany 1781

Since the receipt of yours of 11th Inst: I have taken every measure in my power to fulfil your request; the County Lieutenants of Northumberland, Richmond, Lancaster, Westmoreland, King  George, Stafford, P. William, Fairfax, Loudon, Fauquier, Orange, Culpepper and Spotsylvania are apprized of the danger and requested to have every Man they can Arm and equip arranged and ready to march at a moments Warning. I have between 6 and 700 Men ready embodied and posted at different parts between this and Potowmac; out of this Number 150 are Rifle Men and from the Information of Col. Matthews I may expect in the Course of next Weeks 500 more so that I hope I shall be able to give your Excellency a favorable account from this Quarter should the Enemy make any attempts. I have had all the Lead at this Post run in to Ball and find upon a very moderate Calculation that we shall be very deficient in that Article. There is a constant Fatigue Party making up Cartridges, which must shortly be stopped unless your Excellency can send me an immediate Reinforcement of Lead.
You may depend that no exertions of mine shall be wanting for the Service of my Country and every intelligence of consequence from this Post you may be assured shall be forwarded to your Excellency without delay. I am Dr Sir With high Esteem & Regard Your most Obt Servt.,

G Weedon

